Case 2:19-CV-00159-DBP Document 2 Filed 03/07/19 Page 1 of 10

Carolyn Perkins, Esq. (13469)
Law Ofiices of Carolyn Perkins
P.O. Box 52704

Salt Lake City, Utah 84106
Telephone: (801) 405-9954

E-mail: cperkins@lZlaw.com

Lawrence A. Fuller, Esq., pro hac vice pending
FULLER, FULLER &¢ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

E-mail: quller@, ci"ullerfuller.corn

Attorneys for PlaintiH`s

 

IN TI-IE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF UTAH

 

STEVEN FISHER, Individually,
and ACCESS 4 ALL, INC., a Florida
Non-Proflt Corporation,

: COMPLAINT
Plaintiffs, : (Injunctive Relief Demanded)
Vs.
Case No.
SHREE HOSPITALITY LLC, a Utah Limited
Liability Company,
Defendant.

 

PlaintiH`s, STEVEN FISHER, lndividually, and ACCESS 4 ALL, INC., a Florida Non-
Proflt Corporation, on their behalf and on behalf of all mobility impaired individuals similarly

situated (sometimes referred to as “Plaintiffs”) hereby sue the Defendant, SHREE

Case 2:19-cV-00159-DBP Document 2 Filed 03/07/19 Page 2 of 10

HOSPITALITY LLC, a Utah Limited Liability Company (sometimes referred to as
“Defendant”), for Injunctive Relief, and attorneys’ fees, litigation expenses, and costs pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 e_t _sgg; (“ADA”).

l. Plaintiff, STEVEN FISHER, is an individual who resides in Stansbury Park,
Utah, in the County of Tooele.

2. Plaintiff, ACCESS 4 ALL, INC., is a non-profit corporation formed under the
laws of the State of Florida. ACCESS 4 ALL, INC. maintains its principal office in the
County of Los Angeles.

3. Defendant’s property, Radisson Hotel Salt Lake City Airport, is located at 2177
West North Temple, Utah, 84116 in the County of Salt Lake.

4. Venue is properly located in the District of Utah because venue lies in the judicial
district of the property situs. The Defendants’ property is located in and does business within
this judicial district

5. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendants violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 e_t M. See also 28 U.S.C. §2201 and
§2202.

6. Plaintiff, Steven Fisher has suffered and will continue to suffer direct and indirect
injury as a result of the Defendants discrimination until the Defendants is compelled to comply
with the requirements of the ADA.

7. Plaintiii`, Steven Fisher is a Utah resident, is sui juris, and qualified as an
individual with disabilities as defined by the ADA. Mr. Fisher has cancer in his spine, and four

metal rods in place to hold the cadaver bone in his back. He B'equently needs to use a wheelchair

Case 2:19-cV-00159-DBP Document 2 Filed 03/07/19 Page 3 of 10

for mobility.

8. Plaintiff, ACCESS 4 ALL, INC. is a nonprofit Florida corporation. Members of
this organization include individuals with disabilities as defined by the ADA, and are
representative of a cross-section of the disabilities to be protected from discrimination by the
ADA. The purpose of this organization is to represent the interest of its members by assuring
places of public accommodation are accessible to and usable by the disabled and that its
members are not discriminated against because of their disabilities. ACCESS 4 ALL, INC. and
its members have suffered and will continue to suffer direct and indirect injury as a result of the
Defendants discrimination until the Defendants are compelled to comply with the requirements
of the ADA.

9. Steven Fisher, of Access 4 All, Inc., has visited the property which forms the
basis of this lawsuit on December 29, 2018 through December 30, 2018 and plans to return to the
property once the barriers to access are corrected, and the facility becomes fully accessible.

10. Steven Fisher, of Access 4 All, Inc., has encountered architectural barriers at the
subject properties, which have endangered by safety, as set forth in paragraph 14 herein.

11. Defendant owns, lease, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, lease or leases to is a property known as
Radisson Hotel Salt Lake City Airport and is located at 2177 West North Temple, Salt Lake
City, Utah 84116.

12. Access 4 All, Inc. and one or more of its members, including Steven Fisher, have

a realistic, credible, existing and continuing threat of discrimination from the Defendant’s non-

Case 2:19-cV-00159-DBP Document 2 Filed 03/07/19 Page 4 of 10

compliance with the ADA with respect to the properties as described but not necessarily limited
to the allegations in paragraph 14 of this Complaint. Plaintiffs have reasonable grounds to
believe that user members will continue to be subjected to discrimination in violation of the
ADA by the Defendant. Plaintiffs desire to visit the subject property not only to avail themselves
of the goods and services available at the properties but to assure themselves that the properties
are in compliance with the ADA so that the individual plaintiffs, the disability group and others
similarly-situated will have full and equal enjoyment of the properties without fear of
discrimination.

13. The Defendant has discriminated against the individual plaintiffs, and one or
members of the Plaintifforganization, by denying them access to, and full and equal enjoyment
of, the goods, services, facilities, privileges, advantages and/or accommodations ofthe buildings,
as prohibited by 42 U.S.C. '12182 et Mr.

14. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter_al_ia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000 or less). A preliminary inspection of Radisson Hotel Salt Lake City Airpor has shown
that violations exist. These violations that Steven Fisher has personally observed or encountered,

and which were verified by an ADA expert, include, but are not limited to:

Parking

a) There is no accessible route to the street, sidewalks, and adjoining bus stop. Mr.
Fischer’s access to the hotel was in violation of ADAAG Section 4.6 and 2010 ADAS
Section 402.

b) The above ground parking garage is located on slopes greater than 1:48. The access aisles
are in Violation of ADAAG Section 4.6 and 2010 ADAS Section 502.4. This created a
dangerous condition for Plaintiff and can cause Plaintiff to fall out of wheelchair.

d)

g)

h)

j)

k)

1)

Case 2:19-cV-00159-DBP Document 2 Filed 03/07/19 Page 5 of 10

The signage in the hotel’s parking garage is obstructed by parked vehicles. Mr. Fischer’s
ability to traverse through the parking garage Was in violation of ADAAG Section 4.30
and ADAS Section 502.

There is no accessible route to the hotel from the parking garage spaces. Mr. Fischer’s
ability to navigate through the parking garage to the hotel was in violation of ADAAG
4.3 and ADAS Section 502.

Several accessible spaces lack compliant access aisles and/or identification signs and are
not located on accessible routes to enter the building, preventing Mr. Fischer’s Safe
unloading from vehicles and access to facilities violating ADAAG Section 4.6 and 2010
ADA Standards Section 502.

Entrance Access and Path of Travel

Entrance to the hotel’s elevators lacked the required maneuvering space at the elevator
door. Mr. Fischer’s ability to enter the elevator was in violation of` ADAAG Section 4.10
and ADAS Section 407.

In the elevator area there is an unsecured mat. Mr. Fischer’s ability to enter the elevator
area was in violation of ADAAG Section 4.10 and ADAS Section 407.

The elevator in the hotel fails to properly level. Mr. Fischer’s ability to safely enter and
exit the elevator was in violation of ADAAG Section 4.10 and ADAS Section 407.2.

Mr. Fischer could not safely enter the hotel from the below ground parking garage due to
the change of level at base of ramp to enter the hotel which violates the ADAAG Section
4.5 and ADAS Section 502.4.

Ramps to above ground parking lacks improper hand rails and is improperly designeds
which endangered Mr. Fischer and violate ADAAG Sections 4.7 and 4.8 and 2010 ADAS
Sections 405 and 406.

Access to Goods and Services

Dining tables at the hotel lacked the required toe clearance which preventing Mr.
Fischer’s safe use and violated ADAAG Section 4.32 and ADAS Section 226.

Mr. Fischer did not have access to the hotel’s water fountain which was in violation of
ADAAG Section 4.15 and ADAS Section 211.

Access to Common Area Restrooms

m) The hotel’s lavatory lacks required pipe insulation which is in violation of ADAAG

Section 4.19 and ADAS Section 603. This condition created a safety hazard to Plaintiff.

n)The hotel’s lavatory mirror, soap and towel dispenser are in violation of ADAAG Section

Case 2:19-cV-00159-DBP Document 2 Filed 03/07/19 Page 6 of 10

4.19. These conditions denied access to Plaintiff.

o) The hotel’s lavatory doors lacks the required 'maneuvering space to exit. Mr. Fischer
was prevented from safely exiting the restroom stall which is in violation of ADAAG
4.17 and ADAS Section 404.

Access to Guestroom Areas

p) 'Ihe lamp is obstructed by furniture which is in violation of ADAAG and 2010 ADAS
requirements This condition prevented access to Plaintiff.

q) The curtain rods were inaccessible which violated ADAAG and 2010 ADAS
requirements

r)The storage closet is improperly designed which violates ADAAG and 2010 ADAS
requirements

s) The security latch is beyond reach for Plaintiff in violation of ADAAG and 2010 ADAS
requirements

t) Mr. Fischer could not exit the accessible guestroom without assistance, the door lacks
maneuvering space to exit which is in violation of the ADAAG and 2010 ADAS
requirements

u) Mr. Fischer could not use thermostatic control which is beyond reach and in violation of
the ADAAG and 2010 ADAS requirement

v) The adjoining room door lacks proper hardware and maneuvering space which was
obstructed by fiirniture and violates the ADAAG and 2010 ADAS requirements which
prevented use by Plaintiff.

w) The coffee shelf is above maximum allowable limits which violates the ADAAG and
2010 ADAS requirements prevented access by Plaintiff.

x) Mr. Fischer could not safely use the tub seat which is improperly designed and violates
ADAAG Section 4.20 and 2010 ADAS requirements

y) The guestroom lavatory is greater than 34” above finished floor which is in violation of
ADAAG and 2010 ADAS requirements which made use by Plaintiff difficult.

z) The guestroom mirror is greater than 40” above finished floor reflecting surface and
violates ADAAG and 2010 ADAS requirements which makes use difficult for Plaintiff.

aa) The guestroom bath tub grab bars and controls are improperly located and in violation of
the ADAAG and 2010 ADAS requirements This condition makes unassisted bathing
difficult for Plaintiff.

Case 2:19-cV-00159-DBP Document 2 Filed 03/07/19 Page 7 of 10

bb) Mr. Fischer could not transfer to the water closet, the center line is less than 16” from
sidewall and is in violation of ADAAG Section 4.16 and 2010 ADAS requirements

CC)Mr. Fischer could not use the coat hooks which are above maximum allowable height
and violates the ADAAG Section 4.2 and 2010 ADAS requirements

Maintenance

dd) The accessible features of the facilities are not maintained, creating barriers to access for
the Plaintiffs, as set forth herein, in violation of 28 CFR §36.211.

ee) The accessible guest rooms are not dispersed among the various class of
accommodations offered.

15. The foregoing violations also violate the 1991 Americans with Disability Act
Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design, as adopted
by the U.S. Department of Justice.

16. The discriminatory violations described in paragraph 14 are not an exclusive list
of the Defendant=s ADA violations Plaintiffs require the inspection of the Defendants places of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access The Plaintiff`s, and all other individual
members of the Plaintiff organization similarly situated, have been denied access to, and have
been denied the benefits of services programs and activities of the Defendant=s buildings and its
facilities and have otherwise been discriminated against and damaged by the Defendants
because of the Defendants ADA violations as set forth above. The individual Plaintiffs, and
all others similarly situated will continue to suffer such discrimination, injury and damage
without the immediate relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiffs require an inspection of the Defendant=s places of public
accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

Case 2:19-cV-00159-DBP Document 2 Filed 03/07/19 Page 8 of 10

17. Defendant has discriminated against the Plaintiff’ s organization and member
Steven Fisher by denying access to full and equal enjoyment of the goods, services
facilities privileges advantages and/or accommodations of its places of public
accommodation or commercial facilities in violation of 42 U.S.C. ' 12181 Mr. and 28 CFR
36.302 Mr. Furthermore, the Defendants continue to discriminate against the Plaintiffs, and
all those similarly situated by failing to make reasonable modifications in policies practices or
procedures when such modifications are necessary to afford all offered goods services
facilities privileges advantages or accommodations to individuals with disabilities and by
failing to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services segregated or otherwise treated differently than other individuals
because of the absence of auxiliary aids and services

18. Plaintiffs are without adequate remedy at law and are suffering irreparable harm.
Considering the balance of hardships between Plaintiffs and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

19. Plaintiffs have retained the undersigned counsel and are entitled to recover
attomeys’ fees costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205
and 28 CFR 36.505.

20. Defendant is required to remove the existing architectural barriers to the
physically disabled when such removal is readily achievable for its place of public
accommodation that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the altemative,
if there has been an alteration to Defendants place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

portions of the facilities are readily accessible to and useable by individuals with disabilities

Case 2:19-cV-00159-DBP Document 2 Filed 03/07/19 Page 9 of 10

including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants
facilities is one which was designed and constructed for first occupancy subsequent to January
26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facilities must be readily accessible
to and useable by individuals with disabilities as defined by the ADA.

21. Notice to Defendant is not required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees
and gross receipts of $500,000 or less). All other conditions precedent have been met by
Plaintiff or waived by the Defendant.

22. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiffs lnjunctive Relief, including an order to require the Defendant to alter Radisson Hotel
Salt Lake City Airport to make the facilities readily accessible and useable to the Plaintiffs and
all other persons with disabilities as defined by the ADA; or by closing the facilities until such
time as the Defendant cures its violations of the ADA. The Order shall further require the
Defendants to maintain the required assessable features on an ongoing basis and to require the
institution of a policy that requires Defendants to maintain its accessible features The Order
shall further require the Defendant to maintain the required assessable features on an ongoing
basis and to require the institution of a policy that requires Defendant to maintain its accessible

features

WI-IEREFORE, Plaintiffs respectfully request:

a. The Court issue a Declaratory Judgment that determines that the
Defendants at the commencement of the subject lawsuit is in violation of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. lnjunctive relief against the Defendants including an order to make all

Case 2:19-cV-00159-DBP Document 2 Filed 03/07/19 Page 10 of 10

readily achievable alterations to the facilities; or to make such facilities readily accessible
to and usable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies practices or
procedures when such modifications are necessary to afford all offered goods services
facilities privileges advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services segregated or otherwise treated differently than
other individuals because of the absence of auxiliary aids and services

c. An award of attomey’s fees costs and litigation expenses pursuant to 42
U.S.C. § 12205.

d. Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act.

R pec ly submitted,
Date: M“-f°l' l ,2019

Carolyn Perkins Esq. (13469)
Law Offices of Carolyn Perkins
P.O. Box 52704

Salt Lake City, Utah 84106
Telephone: (801) 405-9954

E-mail: cperkins@lZlaw.com

Lawrence A. Fuller, Esq., pro hac vice pending
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miarni, FL 33181

Telephone:(305) 891 -5 1 99

Facsimile: (305) 893-9505

E-mail: quller@fullerfilller.com

Counselfor Plainti)fs STEVEN FISHER and
ACCESS 4 ALL, INC.

10

